Follett, J.:
This proceeding is not oné for the discovery of books and papers, pursuant to article 4 of title 6 of chapter 8 of the Code of Civil Procedure, entitled, “ Discovery of Books and Papers,” which is a substitute for the bill of discovery of the Court of Chancery. Such a bill, with few exceptions, could be maintained only against persons having an interest in the subject-matter of the discovery. Mere witnesses ordinarily could not be made parties to such a bill. (Story’s Eq. Pl. [10th ed.] § 232.) The proceeding authorized by this article can be maintained only against a party to an action. The provisions of the section's' contained in this article, the decisions *586under those sections, and the earlier decisions relating to bills of discovery in chancery, are not germane to the questions involved in this appeal.
The proceeding which this court is called upon to review was instituted and is" maintainable, if at all, under article 1 of title 3 of chapter 9 of the Code of Civil Procedure, which chapter prescribes the modes in which evidence may be obtained from parties to actions and from persons not parties to actions. This chapter is entitled “ Evidence.”
. Under section 871, one of thé sections of article 1 of title 3 of the-chapter last referred to, the court has power to compel a person not a party to an action to submit to an examination in behalf of a party tó an action when it is shown by affidavit “ that the testimony of such person is material and necessary for the party making such application, or the prosecution or defense of such action.” (Subd. 4,- § 872.)
• It is true that the word “ testimony ” is used in the subdivision last quoted from, but it has never been contended that the word as here used does not embrace “ evidence.” Indeed, subdivision 7 of this section refers to “ books and papers as to the contents of which an examination or inspection is desired.” I think it cannot be successfully contended that a person not a party to an action, ordered to testify under this article, cannot be compelled to produce documents containing relevant facts. ■ In case a person not a party to an action is the custodian of a contract or other document which it is necessary for the plaintiff to ascertain the contents of to prosecute his action, such person may be compelled to produce it under an order granted in a proceeding like the one before the court.
That the evidence sought to be obtained is material and necessary to enable the plaintiff to prosecute this action is not disputed. The action of the defendants in compelling the complaint to be made more definite and certain has made the evidence necessary. In so far-as these orders require the examination of persons they are clearly authorized by the Code. And the fact that the persons to be examined happen to be the employees of corporations, and learned the facts which they are supposed to know, and in respect to which they are to be examined, while acting as such employees, is an immaterial circumstance. The plaintiff has a clear'right to ascer*587tain these facts, no matter how or in what capacity the persons to be examined learned them. It is not averred in the affidavits, upon which the motion to vacate the orders was founded, that the persons ordered to be examined have not the power to produce the books and papers belonging to their employers. It may be that these persons when examined will be able to testify, without the aid of documents,- to facts sufficient to enable the plaintiff to proceed with the action; but if they are not, and do not produce the documents, the question whether they can and should be compelled to produce them will probably become a question for judicial decision. Ho cases have been cited holding that the court is without power to order the examination of persons not parties to the action simply because they acquired their information while acting as the employees of corporations which are not parties to the action.
People v. Mutual Gas Light Co. (54 How. Pr. 286; reversed, 14 Hun, 157; 74 N. Y. 434) and Boorman v. Atlantic & Pacific R. R. Co. (17 Hun, 555; affd., 78 N. Y. 599) are not in point. They are not cases in which persons who happened to be directors of corporations were sought to be examined in actions between third persons in which the corporations had no interest.
The case first cited was brought to vacate the defendant’s charter, because one-half of .its stock had not been paid in, and the director who had verified the answer alleging that oneffialf of the-stock had been paid in, was ordered to testify in respect to this issue. Boorman v. A. & P. R. R. Co. (supra) was an action against a foreign corporation to recover a dividend, a notice of the declaration of which had been published by the defendant. The defendant alleged in its answer 'that it had not knowledge sufficient to form a belief whether the plaintiff was a stockholder, and denied that a divid'end had been declared, but admitted that it had published a notice that one had been declared. An ex parte order was obtained requiring three of the defendant’s directors, who resided in Hew York city, to appear and testify and produce the records of the meetings óf the board of directors held in March, September and October, 1875, and also the stock register.
In the application for the order the plaintiff prayed for an “ inspection ” of said books, and the order directed “ an inspection of said books and minutes.” This order was set aside on the papers *588•on which it was granted ; an appeal was taken to the. General Term, where the order was affirmed, and it was afterwards affirmed in the Ootirt of Appeals.
These cases relate to the examination of the directors of corporations which were parties defendant in respect to corporate acts. When those cases arose and were decided the word “ corporation ” was not used in article-1 of title 3 of chapter 9 of the. Code of Civil Procedure, and-subdivision 7 of section 872 then read as follows ;
“ 7. Any other fact necessary to show that the case comes within one of the last two sections, or relevant to the questions specified in the next section.”
People v. Mutual Gas Light Co. (supra) was decided September 24, 1878, and Boorman v. The Atlantic & Pacific R. R. Co. (supra) was decided November 18, 1879, and by chapter 536 of the Laws of 1880 subdivision 7 was amended so that it now reads as follows:
“ 7. Any other fact necessary to show that the case comes within one of the last two sections, and, if the party sought to be examined is a corporation, the affidavit shall state the name of the officers or directors thereof, or any of them, whose testimony is necessary and material, or the books and papers, as to the contents of which an examination or inspection is desired, and the order to be made in respect -thereto shall direct the examination of such persons and tlie production of such books and papers.”
This amendment was for the purpose of obviating the effect of the cases cited and to provide for the examination of the officers of a corporation when it is a party to the action in which the examination is sought. Thus much this amendment was designed to effect, and I do not regard it as - important to consider, on this -appeal, wdrether the word “ party,” as' used in that subdivision, is to be restricted to its technical meaning, “ party to an action,” or whether it is to be given a broader meaning and include persons. The word “ party ” is often, though not quite correctly, used as a synonym of the word “ person.”
In case an employee of a person not within the - State, or who is insane, has in his custody documents containing material facts .necessary for a plaintiff definitely to ascertain in order .to prosecute his action, would it be seriously contended that such employee *589could not be compelled to appear, testify and produce the documents because the court could not compel his employer to testify ? The fact that employers cannot be compelled to testify is no reason, for not compelling their employees to testify, and the employees of. corporations are no more exempt from testifying in actions between third persons, before trial, or on the trial of actions, than are the employees of individuals or firms. Section 868 of the Code of Civil Procedure expressly provides that books or papers belonging to corporations must be produced oú a trial under a subpoena duces tecum.
The fact that the acts for which penalties are sought to be recovered in this action are misdemeanors, under section 408a of the Penal Code, as amended by chapter 692 of the Laws of 1893, and by chapter 426 of the Laws of 1894, is no reason for denying the plaintiff the right to examine third persons. Under section 148 of the Code of Criminal Procedure witnesses may be compelled to testify to the commission of offenses by others, upon an application for a warrant.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
All concurred.
Hardin, P. J.:
I think that, under sections 871 and 872, subdivision 7, of the Code of Civil Procedure, the court had power to require persons not parties to the action to be examined (Horst v. Yuengling Brewing Co., 1 App. Div. 629), and, therefore, I vote to affirm upon the above opinion.
Order affirmed, with ten dollars costs and disbursements.